Citation Nr: 1219228	
Decision Date: 05/31/12    Archive Date: 06/07/12

DOCKET NO.  06-35 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for residuals of a fractured jaw.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1943 to May 1945 and from February 1947 to June 1948.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that declined to reopen the Veteran's previously denied claim for service connection for residuals of a fractured jaw.

In November 2008, the Veteran testified during a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  In a January 2009 decision, the Board declined to reopen the Veteran's previously denied claim for service connection for residuals of a fractured jaw.

The Veteran appealed the Board's January 2009 decision to the United States Court of Appeals For Veterans Claims (Court).  In a July 2010 Memorandum Decision, the Court set aside the Board's decision and remanded the matter to the Board.

In a February 2011 decision, the Board reopened the Veteran's claim for service connection for residuals of a fractured jaw and then remanded the reopened claim to the RO for further evidentiary development that included scheduling him for a VA examination.  He did not appear for the scheduled examination.

In May 2011, the Board remanded the Veteran's case to the RO to afford him another opportunity to undergo VA examination in conjunction with his claim.  He did not appear for two scheduled examinations.



FINDING OF FACT

The evidence of record preponderates against a finding that the Veteran has residuals of a fractured jaw related to his active military service.


CONCLUSION OF LAW

Residuals of a fractured jaw were not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This notice must also include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

The record reflects that, over the course of this appeal, the RO provided the appellant with notice as to how he can prevail on his claim for service connection, and of his  and VA's, respective duties for obtaining evidence by way of letters dated in June and July 2005, March 2006, and May 2008.  The appellant was also asked to submit evidence and/or information in his possession to the AOJ.  Moreover, he was advised about the criteria governing assignment of an evaluation and the effective date that could be assigned, should service connection be granted.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record establishes that the Veteran had a full and fair opportunity to participate in the adjudication of his claim.  Moreover, the evidence submitted by the Veteran since the beginning of this claim, along with his testimony at the November 2008 hearing before the undersigned Veterans Law Judge, establishes that he received notice of each element required to substantiate the claim for service connection.  The Board concludes that the appeal may be adjudicated without a remand for further notification. 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Veteran's hearing, this Veterans Law Judge outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty or a service-connected disability would be helpful in establishing the service connection claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); they have not identified any prejudice in the conduct of the Board hearing. 

Additionally, a review of the record indicates that the appellant's service treatment records were associated with the claims file and his known VA and non-VA treatment records have been obtained, to the extent available, and included in the claims file.  

As well, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2011).

In February 2011, the Board remanded the Veteran's case in order to afford him the opportunity to undergo a VA examination to determine the etiology of his claimed disorder.  In a February 2011 letter, the RO advised the Veteran that he would be scheduled for a new VA examination in conjunction with his claim.  The Veteran was scheduled for March 2011 VA examination at the VA medical center (VAMC) in Fresno but the record indicates that he failed to report for that examination.  

In May 2011, the Board remanded the Veteran's case to the RO in order to afford him another opportunity to undergo a VA examination to determine the etiology of his claimed disorder.  In a June 2011 letter, the RO advised the Veteran that he would be scheduled for a new VA examination in conjunction with his claim.  According to a June 2011 record in the file, the Veteran contacted the dental department of the VAMC in Fresno and indicated that he moved and was living in the coast area that was too far to drive for the exam.  He was advised to contact the RO to have the exam set up in an area near him.  It was noted that the mailing address in the VA computer belonged to the Veteran's brother, and the Veteran did not provide a new address.  

In a July 2011 letter, the RO advised the Veteran that it was notified that he did not want to go to the Fresno VAMC for his exam.  The RO said that it "called [him] several times on two different telephone numbers, and ...could not leave [him] a message".  The Veteran was requested to contact the Appeals Management Center in Washington, D.C.  The Veteran was rescheduled for a VA examination at the VAMC in Palo Alto in September 2011, but failed to report for that examination.  

According to a September 14, 2011 Report of General Information, the VAMC in Palo Alto requested that the Veteran not be rescheduled for a VA examination until he requested it.  A VA representative contacted the Veteran by telephone to clarify if his claims file could be resent to the Palo Alto VAMC for his examination and "he said yes".  He was advised "that this will be the last time [VA] will send out the [claims file] for him to be examined.  He agreed."  It was also noted that he was moving but his nephew would take him for his dental examination.  

The Veteran was rescheduled for a VA examination in conjunction with his claim in November 2011, but failed to report for that examination.  The Veteran did not make any attempt to show good cause or explain why he missed his last examination.  While VA has a statutory duty to assist the Veteran in developing evidence pertinent to a claim, the Veteran also has a duty to assist and cooperate with the VA in developing evidence; the duty to assist is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  VA's duty must be understood as a duty to assist the Veteran in developing his claim, rather than a duty on the part of VA to develop the entire claim with the Veteran performing a passive role.  Turk v. Peake, 21 Vet. App. 565, 568 (2008).  Therefore, remand for an additional VA examination is not warranted as to the claim for service connection for residuals of a fractured jaw. 

As noted above, in February and May 2011, the Board remanded the Veteran's case to the RO for further development, which obtaining his recent VA treatment records and scheduling him for a VA examination.  There has been substantial compliance with these remands as the Veteran was scheduled for VA dental examinations in March, September, and November 2011.  His recent VA treatment records, dated through November 2010, were also obtained.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.


II. Factual Background and Legal Analysis

The Veteran contends that he has residuals of a fractured jaw incurred during active military service.  In written statements, and during his November 2008 Board hearing, he said that he injured his jaw in 1943 while playing basketball (see Board hearing transcript at pages 2-3).  He contends that he has right jaw pain and dysfunction including numbness and popping since his in-service jaw injury and reported that it was painful for him to chew.  Thus, the Veteran maintains that service connection is warranted for residuals of a jaw injury.  

Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board is of the opinion that the evidence preponderates against his claim for service connection for residuals of a jaw injury and it must be denied.  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

When a veteran seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a); Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); see Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996). 

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the appellant is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, a broken leg, or varicose veins, the appellant is not competent to provide evidence as to more complex medical questions such as the etiology of dental pathology, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service treatment records show that, during November and December 1943, the Veteran was treated for a right mandible fracture injury.  A November 20, 1943 clinical record indicates that he had a simple fracture of the ascending ramus of the right mandible.  The Veteran underwent surgery for a dislocation of his mandible on November 22, 1943.  When seen on November 25, 1943, he had no discomfort or complaints but, days later, developed a slight right check swelling that increased.  On December 1, 1943, an Abstract of Medical History shows that the Veteran had a dislocation of the mandible, temporomandibular, right.  A December 16, 1943 clinical record reflects a change of diagnosis by reason of complication to parotitis.  Records dated through January 1944 reveal that the Veteran reported feeling much better.  In February 1944, articulation of his temporomandibular joint was normal and the Veteran was returned to duty.

When the Veteran was examined for hospitalization regarding other problems in December 1944, a jaw disorder was not noted.  When examined in May 1945, prior his discharge, the Veteran's mouth, nose, and throat were normal.

Post service, a May 2005 VA General Medicine Clinic- Internal Medicine Attending Note indicates that the Veteran told his clinic physician that something happened to his jaw in service.  But, when asked if he was currently having trouble with his jaw, he said no, and was unable to explain how the doctor should deal with the information.  Objectively, the Veteran was well-developed and well-nourished, and weighed 188 pounds.

In a June 2005 written statement, the Veteran said that he suffered a dislocated right jaw in service, that the diagnosis was changed to a simple fracture of the ascending right ramus, and that his jaw would not be aligned.  He experienced constant popping and was unable to chew on the right side.  

A July 2009 VA General Medicine Clinic- Internal Medicine Attending Note indicates that the Veteran gave a history of being unable to chew since military service due to a jaw injury.  He required surgery and said his jaw was more painful and snapped.  Objectively, he was well-developed and well nourished and weighed 177 pounds.  The clinical impression included right jaw pain and dysfunction.

The Veteran has contended that service connection should be granted for residuals of a fractured jaw and service treatment records show that the Veteran was treated for a right mandible fracture injury in 1943.  Although the evidence shows that the Veteran currently has right jaw pain and dysfunction, no competent medical evidence has been submitted to show that this disability is related to service or any incident thereof.  On the other hand, the record reflects that his mouth, throat, and nose were normal on separation from service and the first post service evidence of record of right jaw pain and dysfunction is from 2009, nearly 65 years after the Veteran's separation from service. 

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (a prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.). 

Of equal or even greater significance, there is simply no objective medical evidence of record etiologically linking the Veteran's currently claimed residuals of a jaw injury to his military service.  In fact, the Board specifically remanded the Veteran's claim in February and May 2011 to obtain such evidence on his behalf.  However, as set forth above, the Veteran failed to report for VA examinations scheduled in March, September, and November 2011, in conjunction with his claim and did not request that the examination as to this disorder be rescheduled.  Regulations provide that when entitlement to a benefit cannot be established or confirmed without a current VA examination and the claimant, without good cause, fails to report for such examination, and the examination was scheduled in conjunction with an original compensation claim, the claim shall be rated based upon the evidence of record.  See 38 C.F.R. § 3.655 (2011).  Thus, the Board must rely upon the evidence in the claims file to reach its decision but the Board has no basis upon which to conclude that any claimed residuals of a jaw injury is related to service. 

The Board notes that, even as a layman, the Veteran is competent to describe his observable symptoms, such as jaw pain.  However, he is not competent to make a statement of causation that is a medical determination.  Barr v. Nicholson, 21 Vet. App. at 303; Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); Buchanan v. Nicholson, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability, including during service, even where not corroborated by contemporaneous medical evidence).  His lay testimony, while competent, does not establish the presence of disability in service or establish that any current disability is related to complaints in service. 

Competency must be distinguished from weight and credibility that are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997). 

Here, the Veteran has presented no medical evidence whatsoever that supports his lay contention that he has residuals of a jaw injury, or a showing that the claimed disability is etiologically related to service.  While complaints are observable, the clinical diagnosis requires examination and, in some cases, specialized testing to determine what disability, if any, is causing the subjective problems.  Indeed, although the Veteran was treated for a right mandible fracture in service, there is no indication that pertinent disability was noted when he was examined at service discharge, or at any time following his separation from service until the 2009 VA clinical entry.  Therefore, service connection may not be established based on chronicity in service or continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

While the Veteran maintains that he has residuals of a jaw injury related to his active military service, as a lay person he has not been shown to be capable of making medical conclusions, thus, his statements regarding diagnosis and causation are not competent.  Espiritu v. Derwinski, 2 Vet. App. at 495.  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998). While the Veteran is competent to report what comes to him through his senses, he does not have medical expertise.  See Layno v. Brown, 6 Vet. App. at 465. 

The evidence in this case is not so evenly balanced as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance of the objective and probative medical evidence of record is against the Veteran's claim for service connection for residuals of a fractured jaw, and his claim must be denied. 


ORDER

Service connection for residuals of fractured jaw is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


